Case 5:19-cv-02478-CJC-DFM Document 16 Filed 07/21/21 Page 1 of 2 Page ID #:192
     Case 5:19-cv-02478-CJC-DFM Document 16 Filed 07/21/21 Page 2 of 2 Page ID #:193

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES – GENERAL

              The stay has subsequently been lifted. The Court recently reached out to the U.S.
       Attorney’s Office, inquiring whether the Office had a record of being served with the
       complaint. A representative from the Office stated that Plaintiff had failed to serve the U.S.
       Attorney’s Office properly, despite the Office having sent several courtesy notifications to
       him. The Court notes that Plaintiff did not use the U.S. Attorney’s Office’s complete
       mailing address when attempting service.

               It is incumbent upon Plaintiff to take the next steps to prosecute this action.
       Accordingly, on or before twenty-one (21) days of the date of this order, Plaintiff is
       ORDERED to either (a) show good cause in writing, if any exists, why the Court should
       not dismiss this action for lack of prosecution, (b) file a request for default if he believes the
       summons and complaint were properly served, or (c) file with the Court a proof of service
       showing proper service on the U.S. Attorney’s Office. Plaintiff is expressly forewarned
       that if he fails to do one of the three things outlined in this paragraph, the Court will
       deem this failure as evidence of lack of prosecution, warranting dismissal.




CV-90 (12/02)                              CIVIL MINUTES-GENERAL                   Initials of Deputy Clerk: nb
                                                                                                   Page 2 of 2
